PER CURIAM.
From a decision of the Board of Tax Appeals holding that the respondent, by surrendering her stock in the Truscon Steel Company and receiving in exchange stock of the Republic Steel Company, which she subsequently, sold, acquired the stock through a non-taxable reorganization notwithstanding the intermediate holding of the stock by Truscon Holding Company, the respondent appeals.
Accepting the finding of the Board that the intermediate step was merely transitory and in agreement with the decision of the Board in a companion case, Gertrude B. Chase v. Commissioner, 44 B.T.A. 39 (affirmed per curiam in Helvering v. Chase, 2 Cir., 128 F.2d 740, upon the authority of Groman v. Commissioner, 302 U.S. 82, 654, 58 S.Ct. 108, 82 L.Ed. 63, and Helvering v. Bashford, 302 U.S. 454, 58 S.Ct. 307, 82 L.Ed. 367), it is our conclusion, upon like authority, and upon the application of principles discussed by us in Commissioner v. Ashland Oil & R. Co., 99 F.2d 588, certiorari denied 306 U.S. 661, 59 S.Ct. 786, 83 L.Ed. 1057, that the decision of the Board of Tax Appeals be and it is hereby
Affirmed.